Citation Nr: 0814977	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  05-21 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability, to include as secondary to bilateral pes planus.

2.  Entitlement to service connection for bilateral ankle 
disability, to include as secondary to bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from December 1980 to December 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Togus, 
Maine Regional Office (RO) of the Department of Veterans 
Affairs (VA). The Board affirmed the RO denial by a decision 
dated August 30, 2007.  The veteran appealed the August 2007 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court), which in a January 2008 Order, 
granted a January 2008 Joint Motion for Remand of the case to 
the Board.  Although not specifically stated in the Court's 
Order, such Remand action serves to vacate the August 30, 
2007 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the veteran underwent a Travel Board 
Hearing with the undersigned Veterans Law Judge in July 2006.  
Maine Veterans' Services was the veteran's then accredited 
representative.  However, in February 2008, the Board 
received a request by the veteran's new representative, 
Attorney Francis M . Jackson, for a hearing at the local VA 
Regional Office via videoconference.  By this Remand, the 
Board grants the motion for a new hearing.  



Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
personal hearing at the local RO before a 
Veterans Law Judge of the Board of 
Veterans' Appeals via a videoconference 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



